The Chief Justice
delivered the opinion of the Supreme Court, January 5, 1880.
We are satisfied with the judgment below. The points raised and considered below have not been presented here, and that raised and argued here does not seem to have been presented there. We think upon the facts found it sufficiently appears that the terms and conditions of the promised reward were complied with, and that the claimant was entitled to recover what was offered for the services he rendered.
Judgment affirmed.